Title: To John Adams from William MacCreery, 29 September 1777
From: MacCreery, William
To: Adams, John


     
      Sir
      Nantes September 29th. 1777
     
     I did myself the pleasure to write you from Burdeaux the begining of this Month, giving you what little information I had got, during the two Days that I had been there. Amongst other matters, I mentiond the Enimy’s having all their large Ships to the Amount of thirty and upwards Cruizing in the Channel and Bay of Biscay, but I have since learn’d, that their reason for sending them, was, that they had none of smaller construction. In the Month of June last, there was not a Frigate in England to send after one of our Privateers which was then in the North Sea.
     This, I believe, is still the case, and I understand they are building few Vessels of any sort, save some Sixteen Gun Sloops of War.
     I have heard from exceeding Good Authority, that there was, Two Months ago, Thirty five Capital Ships fitted for Sea, in the different Ports of this Kingdom; and in Spain upwards of Forty. I expect to have it in my Power to send you a list of them by the return of the Vessel I came in, which will be in about three Weeks.
     Cap: Young arrived here a few Days ago from Cinepuxent, and brought in a Prize loaded with Provisions which is allready disposed of. Cap: Halmes just arrived at L’orient from Morrises River was Chaced several times on the passage. In the Bay of Biscay he unluckily fell in with a Man of War who brought him too, upon which he threw dispatches over board, which he had received for the Commissioners at Paris but whilst the Man of War was engaged in getting out the Barge he made Sail and Gain’d on her; however She gave Chace for three Day and obliged him to throw his Guns overboard, by which he got clear.
     There has been lately brought into this Port by Two Privateers from the Eastward—two large Ships, loaded with Rum and Sugars, for which two Vessels and Cargoes £16,000 Sterl. was immediately offerd, but not accepted by the Captors. The Vessels lay some time. The Captain who took them brag’d of what they had done, and made a deal of fuss (as I have been told). The consequence, was—when the News went to England, application was made to the Ministry, from the Ministry to Lord Stormont, from him to the Court of Versaills, and I can as­sure you that there is little doubt of their being given up to the first owners. Mr. Jonathan Williams who is settled here, has been at Paris three Weeks, and has left no Stone unturn’d for the securing of them to the Captors—but that Court, are so situated at present with regard to their outstanding Fishermen, wherein there are 15,000 Seamen, that they can not break with England before they arrive. Indeed the English threaten stopping them.
     A Mr. Hodge from Philadelphia, had fitted out some Privateers at Dunkirk, which was some how or other made known to the English and Complaint made by Lord Stormont. Mr. Hodge was in Paris about the time, and was clap’d into the Bastile.
     They used him exceedingly well, and allow’d him extraordinary Privileges—in short, there has been many Princes in it, who had much less attention paid them than Mr. Hodge had. He was dismiss’d the 24th. Instant. I had the pleasure of seeing him, and he is very well.
     I shall end this letter by mentioning some of Mr. T. Morris’s behavior, of which I hope the Congress are made acquainted before now. I shoud have mentiond to you in my last what I heard of him at Bordeaux, but waited to be well inform’d, least I shou’d have injured him.
     The packet of Letters which I received for him and others in this place I forwarded by Post from Bordeaux before I went for Paris. Soon after my arrival there, Mr. Morris came also, and gave out that he had Letters for the Commissioners—especially for Mr. Dean. When some time had elapsed and finding he took no Notice of them, Mr. Dean sent a Person to enquire whither he had any, and if he had, to send them to him. The answer was, that he was gone to the Country for Three Days.
     He is Drunk at least Twenty two Hours of every Twenty four and never without One or two Whores in Company, except when he goes to the Coffee House, where he never fails to treat Mr. D’s Character freely, and has said as much as that he has Letters of recall for him. He neglects all business because he has rendered himself incapable of any. In short, I never saw a man in a more deplorable situation. He has ruind every thing that he has lately put his hand to, and hurt our Credit very much.
     I hope he is displaced before this time—tho’ I believe few were willing to write home about him, for fear of giving offence, for my part I shou’d think my self deficient in my Duty to my Country were I to pass over such an affair in Silence. His ap­pointment is a most important one to the States, and ought to be fill’d by first Rate Merchants. I am, with the greatest Respect Sir Your most Obt. Servt.,
     
      W Mc
     
     
      P.S. There are large supplys of Cloathing ready to be Ship’d, and will go soon.
      Enclosed are two E. Papers. I have given orders about the Parliamenty Registers and other Necessary Publications.
      I forgot to mention a Change which took place in the War department a few days before I left Paris. The Count of St. Germaine is Superceded in that Office by the Prince De Meaubari. This change is thought to be favourable.
     
    